Title: To Thomas Jefferson from John Vaughan, 29 December 1801
From: Vaughan, John
To: Jefferson, Thomas


            
              Dr Sir
              Philad: Decr 29. 1801
            
            By Mr Brun, a friend of Kosiusco’s, & who is strongly recommended to me, I have the pleasure of sending, some Specimens of Coins & Medals made in England, they are from Mr Jos: Priestly, & were meant to have been sent to you long since, had not an accident prevented, which it is immaterial now to mention—I have taken the Liberty to annex a list of Certain Societies to which (by an order of some standing) our Transactions were to be sent—The Existence or State of these Societies being unknown—I am desirous of getting some information on the Subject—M De Nemours, to whom I had written relative to those of France, seems very uncertain whether they exist & if they do, under what name—with respect to those of Spain, The minister here refers me to the Consul General, daily expected, who is a man of Letters, & belongs to the Sociedad Bascongada The most ancient in Spain—As to the Italian Societies I am completely in the Dark, & wish as early as you have opportunity, that some light could be thrown upon it; by seizing the first moments of Peace, we shall render the delay, less perceptible, because it will be accounted for by the War—The Truth has been that we never could procure them from Mr. Aitkin, until the present moment—I should not have intruded on the time you must now necessarily devote to Political Objects—Could I have thought of any other Channel from whence I could get correct information.
            I remain with the greatest respect Your obt. Servt. & friend
            
              Jn Vaughan
            
            
              D Coxe & the other Physicians are progressing with the Vaccine—he wd be happy when opportunity offers to learn, the Result of the use of the Variolous Matter sent for Dr Gantt.—
            
           